RENDERED: DECEMBER 17, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0002-MR


BRANDON HART                                                        APPELLANT



                 APPEAL FROM LETCHER CIRCUIT COURT
v.               HONORABLE JAMES W. CRAFT, II, JUDGE
                        ACTION NO. 19-CR-00466



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CETRULO, JUDGE: The Letcher Circuit Court revoked Appellant Brandon

Hart’s probation for failing to successfully complete a drug court program. We

find the revocation was not an abuse of discretion because (1) there was sufficient

evidence to support finding that Hart had violated the terms of his probation, and

(2) Hart was afforded all rights to which he was entitled. We affirm.
                  FACTUAL AND PROCEDURAL HISTORY

             In a judgment entered in July 2020, Appellant Hart pled guilty to

possession of a controlled substance, terroristic threatening, retaliating against a

participant in the legal process, and additional misdemeanor charges. As a result

of a plea agreement, Hart’s five-year prison sentence was probated for five years

subject to various conditions, including successful completion of the Letcher

County Drug Court Program.

             As part of his drug court enrollment, Hart signed an Agreement of

Participation (“Agreement”). This Agreement stated, in pertinent part, that

sanctions for rule violations could include jail time or program termination; and

sanctions “will be imposed immediately without a formal, adversarial hearing[.]”

The Agreement also waived his rights to compel the attendance of witnesses, to

produce evidence, and to confront and cross-examine witnesses.

             Hart failed two drug tests in June 2020; as a sanction for these

violations, Hart entered a 30-day rehab. He successfully completed the rehab and

passed all drug tests during that rehab.

             Hart then failed an August 7, 2020 drug test. Following this positive

drug screen, Hart was formally terminated from the Letcher County Drug Court

Program effective September 1, 2020. Thereafter, the Commonwealth moved to

revoke Hart’s probation. As grounds for its motion, the Commonwealth asserted


                                           -2-
that Hart’s probation terms required Hart to successfully complete drug court, and

his termination from the program made it impossible for Hart to comply.

             At his probation revocation hearing, Hart attempted to introduce two

clean drug screenings taken August 6 and August 7, which were collected and

tested by his family physician (discussed in more detail below), but the circuit

court refused to admit the screens. After Hart’s drug court termination, the

Commonwealth filed a motion to revoke Hart’s probation. A probation revocation

hearing was held in October 2020. At that hearing the Commonwealth presented

only one witness, Robert Kinzer (“Kinzer”), the supervisor of the drug court

program. Hart was represented by counsel but presented no witnesses. The

Letcher Circuit Court revoked Hart’s probation in a December 2020 order.

                                    ANALYSIS

             On appeal of a probation revocation, the standard of review is whether

the trial court abused its discretion. Blankenship v. Commonwealth, 494 S.W.3d

506, 508 (Ky. App. 2015) (citing Lucas v. Commonwealth, 258 S.W.3d 806, 807

(Ky. App. 2008)).

             To amount to an abuse of discretion, the trial court’s
             decision must be arbitrary, unreasonable, unfair, or
             unsupported by sound legal principles. And an appellate
             court will not hold a trial court to have abused its
             discretion unless its decision cannot be located within the
             range of permissible decisions allowed by a correct
             application of the facts to the law.


                                         -3-
Id. at 508 (internal quotation marks and citation omitted).

             Additionally, we must review for palpable error to determine if a

minimum level of due process was met. Sullivan v. Commonwealth, 476 S.W.3d

260, 263 (Ky. App. 2015). See also Miller v. Commonwealth, 329 S.W.3d 358,

359-60 (Ky. App. 2010) and Kentucky Revised Statute 533.050(2). (Palpable

errors are those substantial errors which affect the substantial rights of a party, and

may be considered by the court even though insufficiently raised or preserved for

review. Kentucky Rules of Criminal Procedure (RCr) 10.26.)

             On appeal, Hart contends that the trial court violated his due process

rights when it revoked his probation. In particular, he argues the trial court

deprived him of his due process rights when it (1) prevented Hart from

meaningfully presenting (this is clarified below) the clean drug test results from

August 6 and 7; and (2) prevented Hart from adequately cross-examining Kinzer.

             First, Hart argues he should have been permitted to meaningfully

introduce the two clean drug tests to bolster his claim that the August 5 drug court

test was a false positive. At the probation revocation hearing, the trial court

initially denied admission of the clean screenings because the court found the

Agreement waivers did apply to the probation revocation hearing. The trial court

stated that Hart made a knowing and voluntary waiver (by signing the Agreement)

of the right to contest the drug tests administered by the drug court. Hart argued


                                          -4-
the Agreement waivers should be applied only to drug court proceedings (i.e., drug

court termination), and not to the probation revocation. Regardless, the clean drug

tests were admitted at the end of the hearing. It is not clear from the record why

the trial court allowed the admission of the clean screenings after first denying

their admission, but nonetheless, the clean drug screenings were eventually

admitted.

             Second, Hart argues the trial court prevented him from adequately

cross-examining Kinzer about (a) the cheek-swab process of the August 5 drug

test, and (b) why Kinzer changed his recommendation from long-term drug

rehabilitation to revocation. Hart wanted to cross-examine Kinzer about the

validity of the cheek-swab test by first probing into his knowledge of those tests.

But, the trial court sustained the Commonwealth’s objection to the questioning due

to Kinzer’s “lack of expertise.” Although Hart argued that the rules of evidence

regarding expert testimony did not apply to probation revocation hearings, the

court did not allow that line of questioning.

             Also, during the probation revocation hearing, Hart questioned Kinzer

about his change of recommendation. Initially, after the August 5 failed drug test,

Kinzer had recommended a long-term drug rehabilitation facility. However,

without further communication between Hart and the drug court (or Kinzer),

Kinzer changed the recommendation to termination from the drug court program.


                                         -5-
Hart wanted to ask questions as to why Kinzer changed his recommendation, but

the Commonwealth objected, and the court sustained the objection.

             Because we are reviewing for palpable error, it is not necessary to

determine (1) if the Agreement was binding on the probation revocation, (2) if the

clean drug tests should have been meaningfully admitted, or (3) if sustaining an

objection on the expertise grounds should have been permissible during probation

revocation proceedings. Probation revocation hearings require less proof than a

criminal trial, Gagnon v. Scarpelli, 411 U.S. 778, 786-87, 93 S. Ct. 1756, 1762, 36

L. Ed. 2d 656 (1973), but certain minimal requirements of due process still apply

because of the potential deprivation of liberty. Hunt v. Commonwealth, 326

S.W.3d 437, 439 (Ky. 2010) (citing Gagnon, 411 U.S. at 782, 93 S. Ct. at 1760).

The minimum due process required at such proceedings includes: (1) written

notice of the alleged violations; (2) disclosure of the evidence against the

probationer; (3) the opportunity to be heard; (4) the opportunity to confront and

cross-examine witnesses (unless good cause is found to disallow confrontation);

(5) a hearing conducted by a neutral or detached hearing body; and (6) receipt of a

written statement as to the evidence relied on in revoking probation. Sullivan, 476

S.W.3d at 263 (citing Gagnon, 411 U.S. at 786, 93 S. Ct. at 1761-62).

             Herein, Hart was fully informed of the charges against him, the

reasons for his drug court termination, and the reasons the Commonwealth moved


                                         -6-
to terminate his probation. Hart was represented by legal counsel at his probation

revocation hearing. At the hearing, he had an opportunity to call witnesses (but

chose not to), and to cross-examine the Commonwealth’s witness. The

Commonwealth only called one witness, Kinzer, and the Commonwealth

questioned him for six minutes and 25 seconds. The Commonwealth objected

twice during Hart’s cross-examination of Kinzer (and the court sustained both), but

Hart still questioned Kinzer for three minutes and 15 seconds. Hart ended

questioning by his own choice. Even if we disagreed with the court’s decision to

sustain the Commonwealth’s objections, those decisions would not rise to the level

of palpable error. Hart was afforded all the requisite due process required by

Gagnon.

             At a probation revocation hearing, the Commonwealth only has to

prove, by a preponderance of the evidence, that there was a probation violation.

Hunt, 326 S.W.3d at 439. During Hart’s time in drug court, he failed three drug

tests. Hart argues one drug court test was a false positive, but even removing that

contested test from consideration, that still leaves two uncontested failed drug tests.

Under the terms of the Agreement, two failed drug tests are enough to warrant

sanctions. Sanctions could result in termination from the specialty court

“immediately” and “without a formal hearing.” Termination from the drug court

program is a violation of Hart’s probation. Additionally, Kinzer testified that


                                          -7-
“[t]here’s multiple different violations that [Hart] has had in the program, that I

have here, that contributes to overall dishonesty while in the program.” (Hearing

10/21/20, 12:13:33). This dishonesty alone would have been sufficient to warrant

sanctions and/or termination from the drug court program.

                                  CONCLUSION

             We find the probation revocation was not arbitrary, unreasonable,

unfair, or unsupported. The hearing met a minimum level of due process required

for probation revocations. For the foregoing reasons, we AFFIRM.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Ryan D. Mosley                             Daniel Cameron
 Prestonsburg, Kentucky                     Attorney General of Kentucky

                                            Christopher C. Bailey
                                            Frankfort, Kentucky




                                          -8-